MIDDLETON, P.J.
In the case of Huber Manufacturing Company vs. Sweeney, 57 OS. 169, the court had before it the consideration of an application for re-hearing of a motion for a new trial and cites authorities to the effect that the Court of Common Pleas has control of its own orders and judgments during the term at which they were rendered. '
In the instant case the application for a re-hearing of the motion for a new trial was filed during the term at which said motion fora new trial was overruled and as appears from the entry made under date of June the 2nd, that application was granted during the same term of court. It is manifest, we think, that the court had power under these facts to grant such re-hearing and that the effect of the entry then made allowing such re-hearing was to vacate ipso facto its former order overruling said motion for a new trial, and that the order granting such re-hearing left the case then depending on said motion for a new trial and the judgment theretofore rendered was thereby vacated. It appears from the record that the case then went into the succeeding term of court with the motion for a new trial still pending and not disposed of.
On August the 9th, it appears from the entry complained of that the motion for a new trial was sustained. The recital in that entry that the cause came on for a re-hearing on said motion, is merely a repetition of what appears in the' entry of June the 2nd. The entry of August the 9th was in fact, and so recites, a disposition of the origial motion for a new trial and not a disposition of an application for a re-hearing thereon.
As we view the facts in this ease, the court had full authority on August the 9th to hear and determine the motion for a new trial and when that motion was granted, the case then stood for trial. As before observed, the legal effect of the order made on June the 2nd granting a re-hearing, was to vacate the former order overruling said motion and also the judgment which had followed the overruling of said motion, and this is so, notwithstanding the entry does not express such .results.
(Mauck, J., concurs.)